ADAMS, J.,
dissenting.
¶ 1 According to the majority, no divorce decree awarding support alimony and which is based upon the parties’ agreement is subject to the provisions of 43 O.S.2001 § 134(D) allowing modification of support alimony, even though the parties’ agreement and the decree are silent with regard to modification. In doing so, I believe the majority applies Whitehead v. Whitehead, 1999 OK 91, 995 P.2d 1098, too broadly.
¶ 2 Whitehead involved an agreement which provided for support alimony which was not stated in a lump sum and for a defined period. That agreement was inconsistent with the “sum certain” rule based on language formerly contained in what is now 43 O.S.2001 § 121, but which continues to be recognized as applicable in Oklahoma. See Mayhue v. Mayhue, 1985 OK 68, 706 P.2d 890. Mr. Whitehead, despite having allowed the divorce decree to become final, sought to have the alimony provision declared invalid.
¶3 The Court concluded Mr. Whitehead could not do so, although he would have been able to mount a collateral attack on the alimony provision if it had not been a “consent decree.” The Court’s statement, relied upon by the majority, that “such decree is not subject to modification without the consent of both parties,” cannot be applied out of its context, i.e. an agreement which was inconsistent with the relief sought. Whitehead, 1999 OK 91, ¶10, 995 P.2d at 1101.
¶ 4 This ease is more closely analogous to Dickason v. Dickason, 1980 OK 24, 607 P.2d 674, wherein the Court held a consent decree which was silent on the applicability of what is now 43 O.S.2001 § 134(B) regarding termination of support alimony, was nevertheless subject to that provision. According to Dic-kason, a consent decree is subject to the law then in place, and if the parties wish to prevent that law from becoming part of their agreement, any power to do so must be expressly exercised. Silence on the application of the law is not sufficient.
¶ 5 Utsinger v. Utsinger, 1993 OK CIV APP 21, 848 P.2d 1180, correctly applied this principle in concluding that a consent decree which was silent on the application of § 134(D), in effect, included that provision. We should reach the same conclusion.
¶ 6 Modification pursuant to § 134(D) is not inconsistent with any express provision of the trial court’s decree or the parties’ agreement. Therefore, I respectfully dissent.